Citation Nr: 0027368	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for shortening of the 
left leg under 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and D.H.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to January 
1960.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed  (as in this case), but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the 38 U.S.C.A. § 1151 claim must be evaluated 
under both the old and new provisions of 38 U.S.C.A. § 1151 
to determine which version is most favorable to him.  In this 
case, the "old" criteria following the Gardner 
determination is clearly the most favorable to the veteran, 
as it does not require that he establish the element of fault 
or negligence.  

Since the Gardner determination, the U.S. Court of Appeals 
for Veterans Claims (Court) has provided the Board with a 
series of important cases on what constitutes a "well-
grounded claim."  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence is required to establish a well-grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where 
the determining issue is a question of medical diagnosis or 
medical causation, lay assertions cannot constitute evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support the claim, 
the claim cannot be well grounded.  The Court has held that 
the analysis of whether a claim for compensation benefits 
under 38 U.S.C.A. § 1151 is well-grounded follows the 
framework set forth for a claim for service connection.  
Jones v. West, 12 Vet. App. 460 (1999); Boggs v. West, 11 
Vet. App. 334 (1998). 

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court, citing Grottveit, found that the veteran's own 
statements were not competent evidence of medical causation.  
Therefore, the claim was not well grounded as a matter of 
law.  Id. at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.  

Contreras, 5 Vet. App. at 496.  

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim.  If he has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for the Federal Circuit has affirmed the 
principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); 38 U.S.C.A. § 5107(a) (West 1991); and 38 C.F.R. 
§ 3.159(a) (1999).  

Based on the Court's decision in Contreras, this claim 
appears not well grounded.  However, the Board must construe 
the veteran's testimony and statements as alleging the 
existence of VA records that could substantiate his claim.  
In his August 1997 statement, the veteran based his § 1151 
claim on VA hospital treatment from October 16, 1981 through 
November 3, 1981 and February 1983.  The Board must note that 
the veteran has not always been clear concerning the exact 
date of the treatment in question.  For example, in his 
November 1996 statement he notes that he was treated for his 
leg disability at the VA Medical Center (VAMC) in Dallas from 
1984 to 1986.  In any event, in the medical records obtained 
by the RO from the VAMC, there is no record of the 
hospitalizations cited by the veteran in August 1997.     

In McCormick v. Gober, 13 Vet. App. 533 (2000), the Court 
indicated that the provisions of VBA Letter 20-99-60 (Aug. 
30, 1991) (Immediate Development Letter) were substantive in 
nature and have the force of law so as to require that VA 
requests copies of VA medical records prior to making a 
determination as to whether a claim is well grounded.  While 
an effort to obtain VAMC records is indicated in December 
1996, the Board believes that the VA must make a specific 
effort to obtain the VA records now cited by the veteran.  
See also Robinette v. Brown, 8 Vet. App. 69 (1995)

Having reviewed the record in light of these considerations, 
the Board finds that a remand is warranted for the following 
actions before resolution of this matter on the merits:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.  The RO 
should ask the VAMC in Dallas, Texas, to 
search for records regarding VA 
hospitalizations of the veteran at their 
facility from October 16, 1981 through 
November 3, 1981, and February 1983.  The 
veteran is asked to provide any 
additional information that would assist 
the RO in obtaining these records.

3.  The claim should then be reviewed by 
the RO in light of the instructions 
mandated by the Court in Caluza and 
Contreras, as well as the discussion 
above.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



